Case 1:20-mc-00023-LO-TCB Document 6-2 Filed 08/21/20 Page 1 of 4 PageID# 152




                       Exhibit 2
        Case 1:20-mc-00023-LO-TCB Document 6-2 Filed 08/21/20 Page 2 of 4 PageID# 153




                                                 Democracy Dies in Darkness



Daniel Snyder, in legal filing, accuses former team
employee of spreading false stories
By Will Hobson

August 10, 2020 at 6:06 p.m. EDT


Washington NFL owner Daniel Snyder accused a former team employee in a federal court filing Monday of taking part
in what he says is an Internet misinformation campaign involving stories that falsely linked him to convicted sex
criminal Jeffrey Epstein and Twitter bots that spread unfounded rumors of Snyder abusing drugs, holding “sex parties”
and bribing NFL referees.

The filing, a request for discovery in federal district court in Alexandria, accuses Mary Ellen Blair, a former executive
assistant to Snyder, of acting as an intermediary for unnamed adversaries Snyder thinks paid an India-based online
news company to publish false stories linking him to Epstein.

“We know someone’s behind these slanderous and, quite frankly, despicable articles that were published,” said Joe
Tacopina, an attorney for Snyder, in an interview Monday. “We need to understand who’s behind this with certainty. …
We want our proof.”

Blair’s attorney, Lisa J. Banks, released a statement denying her client had involvement with the Epstein stories and
accused Snyder of seeking to “humiliate and intimidate” his former employee.

“This filing is an obvious and inappropriate attempt to silence Ms. Blair and others who may wish to communicate
with legitimate news organizations about the culture of sexism, harassment and abuse that has existed at the highest
levels of the Washington Football team for decades,” Banks said. “Bullying and baselessly disparaging former
employees who provide truthful information about their experience with Dan Snyder and his organization will do
nothing to repair the reputation he claims in this filing to care so deeply about.”

Snyder’s filing seeks documents from Blair as well as from Comstock Holding Companies, a Virginia real estate
company that owns rental properties where Blair has lived. The filing alleges Blair received discounted rent for years
while working for the same unidentified people who funded what Snyder believes is an orchestrated “fake news”
Internet campaign against him.

Monday’s filing appears to mark an intensification in an ongoing dispute between Snyder and three minority owners of
the team over the franchise’s direction. While his name is not mentioned in the filing, Dwight Schar, one of those
minority owners seeking to sell his share of the team, is the father-in-law of Comstock chief executive Christopher
Clemente. Schar’s daughter, Tracy Schar, is a senior vice president at Comstock and sits on the company’s board of
directors.

Dwight Schar could not be reached to comment. A spokeswoman for Tracy Schar released a statement denying                    /
    g                                                p                        y                              y g
Snyder’sCase   1:20-mc-00023-LO-TCB
         allegations                          Document
                     and said Blair paid the market        6-2
                                                    rate for    Filed 08/21/20
                                                             apartments            Page
                                                                        she has lived in at3two
                                                                                             of 4Comstock
                                                                                                  PageID#   154
                                                                                                          properties
since 2015.




“Any insinuation that Ms. Blair has received special treatment for any reason is patently false,” wrote Denise Pattakos,
a spokeswoman for Tracy Schar. “Any allegations or disparagement of Comstock is just spin designed to deflect from
public reports of extremely disturbing behavior overseen by Mr. Snyder in his tenure as the majority owner of the
Washington Football Team.”


Tacopina declined to answer when asked whether Dwight Schar is one of the people he believes financed the alleged
online false information campaign.

“We want to be able to depose Mary Ellen Blair, and get documents … before we go mentioning anyone by name. … But
it’s just a matter of time before this house of cards comes down,” he said.

Monday’s filing is connected to a lawsuit Snyder filed last week in Indian court against Media Entertainment Arts
WorldWide, the parent company for the website that published the articles linking Snyder to Epstein.

“MEAWW intentionally sows disinformation at the behest of its undisclosed clients, including governments and
intelligence services, and often is hired by clients that are cloaked behind several layers of anonymous corporate
entities,” Snyder’s lawyers alleged in Monday’s filing.

Last week, MEAWW officials acknowledged, in public statements, factual problems with the stories they published
about Snyder but denied that outsiders had paid for their placement. On Monday night, MEAWW editor in chief Dean
Williams reiterated his denial of Snyder’s allegations.

“MEAWW still stands by its earlier statement that we have never taken money from any person or entities to publish a
story,” Williams wrote.

MEAWW has taken down the two stories, one of which was headlined “Washington Redskins owner Dan Snyder faces
sex trafficking allegations; Internet says, ‘He was on Epstein’s list.’ ” The other was headlined, “RedskinsScandal: Will
Dan Snyder rename Washington Redskins the ‘Epsteins’?”

In Monday’s filing, Snyder’s lawyers also suggest the Indian company may have had a role in rumors spread on Twitter
in July about a Washington Post story in the days before it was published.

“According to insiders and anonymous Washington Post employees, the [upcoming] article will allege that: Dan
Snyder abuses drugs and alcohol[;] Snyder paid off refs. Some refs have made $2 million from him … Snyder and
[former coach Jay] Gruden would hold sex parties with rampant drug usage and some sexual assaults[.] Snyder held
nude photoshoots with the Redskins cheerleaders[.] Lawyers are already involved[.],” read one sample tweet, quoted in
the court filing.

The Post story, published July 16, contained none of these allegations and instead focused on accusations of sexual
harassment and verbal abuse by 15 former female team employees against several former top team executives. None of
the women accused Snyder of sexual harassment.                                                                              /
         Case
Blair, the     1:20-mc-00023-LO-TCB
           former                             Document
                  assistant to Snyder, also mentioned The 6-2   Filed
                                                          Post in     08/21/20with
                                                                  conversations Page   4 ofteam
                                                                                   current  4 PageID#  155the court
                                                                                                employees,
filing alleges. Blair had advance knowledge of a July 5 article that disclosed Schar and other minority owners were
seeking to sell their stakes in the team and were “not happy being a partner” of Snyder, according to multiple people
familiar with the deliberations.




On July 7, according to the filing, Blair told a team employee that they could “probably make a lot of money” for
damaging information about Snyder. The next day, according to the filing, Blair told another team employee that an
upcoming Post story would focus on how Snyder does “dirty” and “illegal” things. Tacopina, Snyder’s attorney, said he
has recordings and sworn affidavits from current team employees supporting these allegations.

Blair worked for Washington’s NFL team from 2013 to 2017 as an executive assistant, the filing states, and was fired.
The filing characterizes her as “disgruntled.”

Liz Clarke contributed to this report.

Read more on football:

Deion Sanders warns players choosing to opt out: The game will go on without you

NFL player DeAndre Baker charged in Florida robbery case; Quinton Dunbar not charged

Tom Brady says Bucs have ‘a lot of work to do in a very short amount of time’




                                                                                                                        /
